               Case 2:20-cv-00826-RSM Document 3 Filed 06/26/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOHN ROBERT DEMOS, JR.,

 9                               Plaintiff,               CASE NO. C20-826-RSM

10           v.                                           ORDER

11   CHIEF JUDGES,

12                               Defendants.

13

14       The Court, having reviewed the Report and Recommendation of the Honorable Brian A.

15   Tsuchida, Chief United States Magistrate Judge and the remaining record, finds and ORDERS

16   as follows:

17           1. The Report and Recommendation is ADOPTED;

18           2. Plaintiff’s application to proceed in forma pauperis, Dkt. 1, is DENIED;

19           3. This matter is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(g) and

20                 standing bar orders, see In re John Robert Demos, MC91-269-CRD (W.D. Wash.

21                 Jan. 16, 1992); In re Complaints and Petitions Submitted by John Robert Demos,

22                 (W.D. Wash. Dec. 15, 1982); and

23           4. The Clerk shall send a copy of this Order to plaintiff and to Judge Tsuchida.




     ORDER - 1
             Case 2:20-cv-00826-RSM Document 3 Filed 06/26/20 Page 2 of 2



 1      DATED this 26th day of June, 2020.

 2

 3

 4                                           A
                                             RICARDO S. MARTINEZ
 5                                           CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
